Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is made as of September 10, 2014,
by and between GOLDEN MINERALS COMPANY, a Delaware corporation (the “Company”),
and SENTIENT GLOBAL RESOURCES FUND IV, L.P., a Cayman Islands exempted limited
partnership (the “Buyer”).

 

RECITALS

 

A.            SENTIENT GLOBAL RESOURCES FUND III, L.P. (“FUND III”), a Cayman
Islands exempted limited partnership, SGRF III PARALLEL I, L.P. (“SGRF III”), a
Cayman Islands exempted limited partnership, and the Buyer (Fund III, SGRF III
and the Buyer, collectively, “Sentient”) currently hold an aggregate of
8,423,734 shares of the Company’s common stock, par value $0.01 per share
(“Common Stock”), representing approximately 19.4% of the total outstanding
shares of Common Stock.

 

B.            The Company has informed Sentient that it intends to undertake a
public offering of units (the “Units”) in the United States, with each unit
consisting of one share of the Company’s Common Stock and a warrant (the
“Warrant”) to purchase a half of a share of the Company’s Common Stock.  On
September 5, 2014, the Company executed an underwriting agreement (the
“Underwriting Agreement”) with Roth Capital Partners with respect to the
issuance and sale of 3,692,000 Units (the “Offering”).

 

C.            The Buyer has advised the Company that it desires to purchase
Units concurrent with the Offering in order to permit Sentient to have an
aggregate ownership interest up to approximately 26.8% of the issued and
outstanding Common Stock of the Company (excluding outstanding restricted common
shares held by employees).  The purchase and sale of the Units pursuant to this
Agreement will occur on a private placement basis as an offering outside of the
United States pursuant to Regulation S under the U.S. Securities Act of 1933
(the “Securities Act”), as amended.

 

NOW, THEREFORE, in consideration of the recitals and the mutual promises,
representations, warranties, and covenants set forth in this Agreement and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

AGREEMENT

 

1.             Subscription.  In consideration of and in reliance on the
representations, warranties, covenants and agreements of the Company in this
Agreement, subject to the sale of Units in the Offering, the Buyer hereby agrees
to purchase 5,800,000 Units at a purchase price of US$0.86 per Unit (the
“Offering Price”).  The form of Warrant that will be issued to the Buyer is
attached hereto as Exhibit A.

 

2.             Acceptance of Subscription.  The Company, in consideration of and
in reliance on the representations and warranties, covenants and agreements of
the Buyer in this Agreement,

 

1

--------------------------------------------------------------------------------


 

hereby accepts the subscription of the Buyer, subject to the terms and
conditions of this Agreement, and agrees to issue the Units to the Buyer.

 

3.             Reserved.

 

4.             Buyer Representations and Warranties.  Buyer hereby represents
and warrants to the Company as follows:

 

4.1          Organization; Authorization; Validity of Agreement.  The Buyer is a
limited partnership duly organized, validly existing and in good standing under
the laws of the Cayman Islands and has full limited partnership power and
authority to execute and deliver this Agreement and the Registration Rights
Agreement and to consummate the transactions contemplated hereby and thereby. 
The execution, delivery and performance by Buyer of this Agreement and the
Registration Rights Agreement and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by Buyer, and no other
action on the part of Buyer is necessary to authorize the execution and delivery
by Buyer of this Agreement or the consummation of the transactions contemplated
hereby and thereby.  No vote of, or consent by, the limited partners of Buyer is
necessary to authorize the execution and delivery by Buyer of this Agreement and
the Registration Rights Agreement or the consummation by it of the purchase and
sale of the Units.

 

4.2          Execution; Validity of Agreement.  This Agreement has been duly
executed and delivered by Buyer, and assuming due and valid authorization,
execution and delivery hereof by the Company, is a valid and binding obligation
of Buyer, enforceable against Buyer in accordance with its terms, except as such
enforceability may be limited by the effects of bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium, and other laws relating to or
affecting creditors’ rights, and the general principles of equity.

 

4.3          Consents and Approvals; No Violations.  None of the execution,
delivery or performance of this Agreement or the Registration Rights Agreement
by Buyer and the consummation by Buyer of the purchase and sale of the Units or
compliance by Buyer with any of the provisions hereof or thereof will
(1) conflict with or result in any breach of any provision of the certificate of
limited partnership and agreement of limited partnership of Buyer, (2) require
any filing with (except for filings with the Securities and Exchange Commission
(the “SEC”), the Ontario Securities Commission, the Toronto Stock Exchange
(“TSX”), NYSE MKT, and other regulatory authorities advising them of the
issuance and sale of the Units), or permit, authorization, consent or approval
of, any governmental entity, except for approval of the listing of the Common
Stock by the TSX and the NYSE MKT, (3) result in a violation or breach of, or
constitute (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, cancellation or acceleration) under, any
of the terms, conditions or provisions of any note, bond, mortgage, indenture,
lease, license, contract, agreement or other instrument or obligation to which
Buyer is a party or to which its assets are subject, or (4) violate any order,
writ, injunction, decree, statute, rule or regulation applicable to Buyer.

 

4.4          Report of Trade.  Buyer acknowledges that the Company may be
required to file a report of trade with the Ontario Securities Commission
containing personal information about the Buyer.  This report of trade will
include the full name, address and telephone number

 

2

--------------------------------------------------------------------------------


 

of the Buyer, the number and type of securities purchased, the total purchase
price paid for the Units, the date of the Closing and the exemption relied upon
under applicable securities laws to complete such purchase.

 

4.5          Anti-Money Laundering.  None of the funds being used to purchase
the Units are to the Buyer’s knowledge proceeds obtained or derived directly or
indirectly as a result of illegal activities.  The funds being used to purchase
the Units which will be advanced by the Buyer to the Company hereunder will not
represent proceeds of crime for the purposes of the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) (the “PCMLTFA”) and the Buyer
acknowledges that the Company may in the future be required by law to disclose
the Buyer’s name and other information relating to this Agreement and the
Buyer’s subscription hereunder, on a confidential basis, pursuant to the
PCMLTFA. To the best knowledge of Buyer: (i) none of the funds to be provided by
or on behalf of the Buyer are being tendered on behalf of a person or entity who
has not been identified to the Buyer; and (ii) the Buyer shall promptly notify
the Company if Buyer discovers that any of such representations cease to be
true, and to provide the Company with appropriate information in connection
therewith.

 

4.6          Investment Representations.

 

(a)           Buyer is acquiring the Units as principal for investment and not
with a view toward, or for sale in connection with, any distribution thereof,
nor with any present intention of distributing or selling the Units.

 

(b)           Buyer is an “accredited investor” as defined in Regulation D under
the Securities Act and in National Instrument 45-106 - Prospectus and
Registration Exemptions of the Canadian Securities Administrators, and is able
to bear the economic risk of holding the Units for an indefinite period, and has
knowledge and experience in financial and business matters such that it is
capable of evaluating the risks of the investment in the Units.  Buyer was not
created or used solely to purchase or hold Units as an “accredited investor.”

 

(c)           Buyer’s principal address is as set out in Section 7.2 of this
Agreement and is outside the United States and Buyer is not a “U.S. person” as
defined in Rule 902 under the Securities Act (a “Non-U.S. Person”).  Buyer is
acquiring the Units outside of the United States in accordance with Regulation S
under the Securities Act.  The purchase of the Units by Buyer is for Buyer’s own
account or for the account of one or more affiliates of Buyer who are Non-U.S.
Persons located outside the United States.

 

(d)           Buyer acknowledges that it has reviewed the Public Reports (as
defined in Section 5.8) and that it has had the right to ask questions of and
receive answers from the Company and its officers and directors, and to obtain
such information as Buyer deems necessary to verify the accuracy (a) of the
information referred to in the Public Reports and (b) of any other information
relevant to making an investment decision with respect to the Units.

 

3

--------------------------------------------------------------------------------


 

(e)           Buyer acknowledges that

 

(i) the Units are being offered in a transaction not involving any public
offering within the United States within the meaning of the Securities Act and
that the shares of Common Stock, including the shares of Common Stock underlying
the Warrants (the “Warrant Shares”), have not been registered under the
Securities Act,

 

(ii) the Units are not being qualified pursuant to a prospectus for distribution
to the public in Canada under applicable Canadian Securities Laws (as defined in
section 5.8 of this Agreement) and are not freely tradeable,

 

(iii) the certificates representing the shares of Common Stock will bear the
legend set forth below (provided that the legends set forth in the second and
third paragraphs below may be removed from, and will not be set forth on, any
certificates representing the shares of Common Stock from and after January 11,
2015):

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR ANY
STATE SECURITIES LAWS, AND MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED ONLY
(A) TO THE COMPANY, (B) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE U.S. SECURITIES ACT, (C) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH
REGULATION S UNDER THE U.S. SECURITIES ACT, (D) IN COMPLIANCE WITH THE EXEMPTION
FROM REGISTRATION UNDER THE U.S. SECURITIES ACT PROVIDED BY RULE 144
THEREUNDER, IF AVAILABLE, AND IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES
LAWS, OR (E) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE U.S.
SECURITIES ACT OR ANY APPLICABLE STATE LAWS AND REGULATIONS GOVERNING THE OFFER
AND SALE OF SECURITIES, AND, IN THE CASE OF (C), (D) OR (E), THE HOLDER HAS
PRIOR TO SUCH TRANSFER FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OF
RECOGNIZED STANDING IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE LISTED ON THE TORONTO STOCK
EXCHANGE (“TSX”); HOWEVER, SUCH SECURITIES CANNOT BE TRADED THROUGH THE
FACILITIES OF TSX SINCE THEY ARE NOT FREELY TRANSFERABLE, AND CONSEQUENTLY ANY
CERTIFICATE REPRESENTING SUCH SECURITIES IS NOT “GOOD DELIVERY” IN SETTLEMENT OF
TRANSACTIONS ON THE TSX.

 

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY IN CANADA BEFORE JANUARY 11, 2015.

 

4

--------------------------------------------------------------------------------


 

(iv) the certificates representing the Warrants will bear the legend set forth
below:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR ANY
STATE SECURITIES LAWS, AND MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED ONLY
(A) TO THE COMPANY, (B) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE U.S. SECURITIES ACT, (C) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH
REGULATION S UNDER THE U.S. SECURITIES ACT, (D) IN COMPLIANCE WITH THE EXEMPTION
FROM REGISTRATION UNDER THE U.S. SECURITIES ACT PROVIDED BY RULE 144
THEREUNDER, IF AVAILABLE, AND IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES
LAWS, OR (E) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE U.S.
SECURITIES ACT OR ANY APPLICABLE STATE LAWS AND REGULATIONS GOVERNING THE OFFER
AND SALE OF SECURITIES, AND, IN THE CASE OF (C), (D) OR (E), THE HOLDER HAS
PRIOR TO SUCH TRANSFER FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OF
RECOGNIZED STANDING IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY.

 

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY IN CANADA BEFORE JANUARY 11, 2015.

 

(v) the certificates representing the Warrant Shares will bear the legend set
forth below:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR ANY
STATE SECURITIES LAWS, AND MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED ONLY
(A) TO THE COMPANY, (B) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE U.S. SECURITIES ACT, (C) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH
REGULATION S UNDER THE U.S. SECURITIES ACT, (D) IN COMPLIANCE WITH THE EXEMPTION
FROM REGISTRATION UNDER THE U.S. SECURITIES ACT PROVIDED BY RULE 144
THEREUNDER, IF AVAILABLE, AND IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES
LAWS, OR (E) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE U.S.
SECURITIES ACT OR ANY APPLICABLE STATE LAWS AND REGULATIONS GOVERNING THE OFFER
AND SALE OF SECURITIES, AND, IN THE CASE OF

 

5

--------------------------------------------------------------------------------


 

(C), (D) OR (E), THE HOLDER HAS PRIOR TO SUCH TRANSFER FURNISHED TO THE COMPANY
AN OPINION OF COUNSEL OF RECOGNIZED STANDING IN FORM AND SUBSTANCE SATISFACTORY
TO THE COMPANY.

 

(vi) the shares of Common Stock and the Warrants comprising the Units are
subject to “hold period” resale restrictions under applicable Canadian
Securities Laws and that, absent an exemption from the prospectus requirements
of Canadian Securities Laws, such securities must not be traded or resold in or
to a resident of Canada until four months and a day after the closing of the
transaction contemplated herein.  The Buyer shall comply with all resale
restrictions applicable to the Units, shares of Common Stock, Warrants and
Warrant Shares in Canada and the United States under applicable securities laws.

 

(f)            Golden Minerals Shares.  As of the date hereof, Buyer is the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of 5,166,841
shares of Common Stock, and Sentient (Fund III, SGRF III and the Buyer,
collectively) is the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act) of 9,106,631 shares of Common Stock.

 

(g)           Brokers or Finders.  Buyer has not entered into any agreement or
arrangement entitling any agent, broker, investment banker, financial advisor or
other firm or person to any broker’s or finder’s fee or any other commission or
similar fee in connection with any of the transactions contemplated by this
Agreement.

 

(h)           Non-Reliance of Buyer.  Except for the specific representations
and warranties expressly made by the Company in Section 5 of this Agreement,
Buyer acknowledges that (a) neither the Company, its affiliates nor any other
Person has made any representation or warranty, express or implied, as to the
Company, the Company’s business, assets, liabilities, operations, prospects,
condition (financial or otherwise), including with respect to the effectiveness
or success of the Company’s operations, exploration activities or future capital
raising activities, and (b) no officer, agent, representative or employee of the
Company has any authority, express or implied, to make any representations,
warranties or agreements not specifically set forth in this Agreement.  Buyer
has not received an “offering memorandum” (as defined in Ontario Securities
Commission Rule 14-501 — Definitions) or any other similar document describing
or purporting to describe the business and affairs of the Company.  Buyer
specifically disclaims that it is relying upon or has relied upon any
representations or warranties that may have been made by any Person except for
the specific representations and warranties expressly made by the Company in
Section 5.  Any inspection, investigation or review performed by Buyer in
connection with this Agreement will not affect or negate the representations and
warranties of the Company contained herein.

 

5.             Representations and Warranties of the Company.  The Company
hereby represents and warrants to Buyer as follows:

 

5.1          Organization.  The Company is a corporation, duly organized,
validly existing and in good standing under the laws of the State of Delaware. 
The Company has the requisite corporate power and authority to own, lease and
operate its assets and properties and to

 

6

--------------------------------------------------------------------------------


 

carry on its business as it is now being conducted.  The Company is qualified to
transact business and is in good standing in each jurisdiction in which the
properties owned, leased or operated by it or the nature of the business
conducted by it makes such qualification necessary, except where the failure to
be so qualified and in good standing would not reasonably be expected to have a
Material Adverse Effect.

 

5.2          Authorization; Validity of Agreement.  The Company has full
corporate power and authority to execute and deliver this Agreement and the
Registration Rights Agreement and to consummate the transactions contemplated
hereby and thereby.  The execution, delivery and performance by the Company of
this Agreement and the Registration Rights Agreement and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by the
Company’s Board of Directors, and no other corporate action on the part of the
Company is necessary to authorize the execution and delivery by the Company of
this Agreement or the consummation of the purchase and sale of the Units.

 

5.3          Subsidiaries.  Each direct and indirect Subsidiary of the Company
is duly organized, validly existing and in good standing under the laws of its
jurisdiction of formation and has the requisite power and authority to own,
lease and operate its assets and properties and to carry on its business as it
is now being conducted and each Subsidiary of the Company is qualified to
transact business, and is in good standing, in each jurisdiction in which the
properties owned, leased or operated by it or the nature of the business
conducted by it makes such qualification necessary; except, in all cases, where
the failure to be so organized, existing, qualified and in good standing would
not reasonably be expected to have a Material Adverse Effect.

 

5.4          Execution; Validity of Agreement.  This Agreement has been duly
executed and delivered by the Company and, assuming due and valid authorization,
execution and delivery hereof by Buyer, is a valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by the effects of bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium, and other laws relating to or
affecting creditors’ rights, and the general principles of equity.

 

5.5          Consents and Approvals; No Violations.  Except for approval of the
listing of the Common Stock and Warrant Shares by the TSX and the NYSE MKT, none
of the execution, delivery or performance of this Agreement or the Registration
Rights Agreement by the Company, the consummation by the Company of the issuance
and sale of the Units in accordance herewith or compliance by the Company with
any of the provisions hereof will (1) conflict with or result in any breach of
any provision of the certificate of incorporation or bylaws of the Company or
any of its Subsidiaries, (2) require any filing with (except for filings with
the SEC, the Ontario Securities Commission, the TSX, the NYSE MKT, and other
regulatory authorities advising them of the issuance and sale of the Units), or
permit, authorization, consent or approval of, any governmental entity or any
other Person, (3) result in a violation or breach of, or constitute (with or
without due notice or lapse of time or both) a default (or give rise to any
right of termination, cancellation or acceleration) under, any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, lease, license,
contract, agreement or other instrument or obligation to which the Company or
any of its Subsidiaries is a party, other than such violation, breach or default
as would not reasonably be expected to have a Material Adverse

 

7

--------------------------------------------------------------------------------


 

Effect, or (4) violate any order, writ, injunction, decree, statute, rule or
regulation applicable to the Company or any of its Subsidiaries, other than such
violation as would not reasonably be expected to have a Material Adverse Effect.

 

5.6          Good Title Conveyed.  At the time of issuance, the Units will be
duly authorized, validly issued, fully paid and nonassessable and not subject to
any preemptive rights.  The Units, when issued, will be free and clear of all
Encumbrances, except for any restrictions on transfer arising under the lock-up
agreement to be executed by the Buyer concurrent with the closing of the
Offering, the Securities Act or any applicable state or Canadian provincial
securities laws.

 

5.7          Capitalization.  The authorized capital of the Company consists of
(i) 100,000,000 shares of Common Stock, of which 43,530,833 are issued and
outstanding as of the date of this Agreement, including 797,304 shares of
restricted stock which are subject to forfeiture conditions, and (ii) 10,000
shares of preferred stock, par value $0.01 per share, none of which are issued
and outstanding.  Except for (a) the Common Stock and Warrant Shares included in
the Units, (b) shares of Common Stock, including Warrant Shares, issued in
connection with the anticipated Offering, (c) shares of Common Stock to be
issued to directors of the Company pursuant to outstanding restricted stock
units, (d) shares of Common Stock issuable upon exercise of options issued under
the Company’s Amended and Restated 2009 Equity Incentive Plan, (e) shares of
Common Stock which may be issued in the ordinary course pursuant to the
Company’s Amended and Restated 2009 Equity Incentive Plan, and (f) shares of
Common Stock issuable upon the exercise of options issued in connection with the
Company’s business combination with ECU Silver Mining Inc., the Company has not
issued or committed to issue any shares of Common Stock or preferred stock or
any rights, warrants, options to acquire any shares of any class of capital
stock of the Company.

 

5.8          Filings.  The Company is a reporting issuer in the Province of
Ontario and is not in default in any material respect of any of the requirements
of the Securities Act (Ontario) and the rules and regulations adopted thereunder
together with applicable policy statements of the Ontario Securities Commission
and rules of the TSX (collectively, the “Canadian Securities Laws”).  The
Company has made all filings with the SEC that it has been required to make
under the Securities Act and the U.S. Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and all filings that it has been required to make
pursuant to the Canadian Securities Laws (collectively, but not including any
report prepared pursuant to Canadian National Instrument 43-101- Standards of
Disclosure for Mineral Projects, the “Public Reports”).  The Company prepared
the Public Reports in good faith, and to the Company’s knowledge (after
reasonably prudent inquiry), none of the Public Reports, as of their respective
dates, contained any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.  The Company is
a domestic issuer, as defined in Rule 902 under the Securities Act.

 

5.9          Financial Statements.  The financial statements included in the
Public Reports (including the related notes and schedules) (the “Financial
Statements”) have been prepared in accordance with United States generally
accepted accounting principles applied on a consistent basis throughout the
periods covered thereby and fairly present in all material respects the
financial condition of the Company as of the indicated dates and the results of
operations of

 

8

--------------------------------------------------------------------------------


 

the Company for the indicated periods, subject, in the case of unaudited
consolidated financial statements, to normal year-end adjustments.

 

5.10        Absence of Changes.  Since June 30, 2014, except as disclosed in the
Public Reports, (i) no event has occurred which has caused or constitutes a
Material Adverse Effect, and (ii) neither the Company nor any of its
Subsidiaries has entered into any agreement that was material to the Company and
was required to be disclosed pursuant to Form 8-K under the Exchange Act that
has not been disclosed.

 

5.11        Litigation. There are no claims, suits, actions or proceedings
pending or, to the knowledge of the Company, threatened against, relating to or
affecting the Company or any of its Subsidiaries, before any court, governmental
department, commission, agency, instrumentality or authority, or any arbitrator
that would reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.  Neither the Company nor any of its Subsidiaries is
subject to any judgment, decree, injunction, rule or order of any court,
governmental department, commission, agency, instrumentality or authority, or
any arbitrator which prohibits the consummation of the transactions contemplated
hereby or would reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.

 

5.12        Brokers or Finders.  Except as set forth in the Underwriting
Agreement, the Company has not entered into any agreement or arrangement
entitling any agent, broker, investment banker, financial advisor or other firm
or Person to any broker’s or finder’s fee or any other commission or similar fee
in connection with any of the transactions contemplated by this Agreement.

 

6.             Closing Conditions.  The purchase and sale of the Units is
expected to be completed on or about September 10, 2014, concurrent with the
closing of the Offering, upon satisfaction of the closing conditions set forth
in this Section 6 (the date on which such closing occurs, the “Closing Date”).

 

6.1          Conditions to Buyer’s Obligation to Close.  The obligations of
Buyer to consummate the purchase and sale of the Units shall be subject to the
satisfaction or waiver on or prior to the Closing Date of each of the following
conditions:

 

(a)           Statutes; Court Orders.  No statute, rule or regulation shall have
been enacted or promulgated by any governmental entity which prohibits the
consummation of the purchase and sale of the Units; and there shall be no order
or injunction of a court of competent jurisdiction in effect precluding or
prohibiting consummation of the purchase and sale of the Units.

 

(b)           Government Action.  There shall not be threatened or pending any
suit, action or proceeding by any governmental entity seeking to restrain or
prohibit the consummation of the purchase and sale of the Units or seeking to
impose material limitations on the ability of Buyer effectively to exercise full
rights of ownership of the Units, including the right to vote the shares of
Common Stock, including the Warrant Shares.

 

(c)           Representations and Warranties.  The representations and
warranties of the Company set forth in this Agreement shall be true and correct
as of the Closing

 

9

--------------------------------------------------------------------------------


 

Date as though made on and as of such date, except where the failure to do so
would not have a Material Adverse Effect, provided that if any fact or condition
occurs after the date of this Agreement and such fact or condition causes any
representation or warranty in this Agreement to be untrue, misleading or
inaccurate in any material respect, the Company will deliver to Buyer a
certificate describing the exceptions to the applicable representation (a
“Representation Update Certificate”), and such Representation Update Certificate
will be deemed to modify automatically the applicable representation or
warranty; provided, however, that if such Representation Update Certificate
reflects an occurrence which could reasonably be expected to have a Material
Adverse Effect, Buyer shall be entitled to reject the Representation Update
Certificate and the condition set forth in this Section 6.1(c) shall not be met.

 

(d)           Covenants.  The Company shall have complied in all material
respects with all covenants, agreements and obligations of the Company contained
in this Agreement.

 

(e)           Consents and Approvals.  The Company shall have received
conditional approval from the TSX and approval from the NYSE MKT with respect to
the listing of the Common Stock and Warrant Shares included in the Units.

 

(f)            Offering.  With respect to the Units, the Company shall have
issued (or concurrent with the Units, will issue) the Units sold in the
Offering.

 

(g)           Deliveries at Closing.  Buyer shall have received from the Company
each of the deliveries set forth below:

 

(i)            At the Closing, certificates representing the shares of Common
Stock and Warrants, comprising the Units, duly and validly issued in favor of
Buyer and otherwise sufficient to vest in Buyer good title to the shares of
Common Stock and Warrants comprising the Units;

 

(ii)           At the Closing, a certificate issued by the secretary or an
assistant secretary of the Company, dated the Closing Date, in form and
substance reasonably satisfactory to Buyer, certifying on behalf of the Company
(i) the resolutions of the board of directors of the Company authorizing the
execution, delivery and performance of this Agreement and the issuance of the
Units, (ii) the incumbency and signature of the authorized signatory of the
Company executing this Agreement, (iii) the amended and restated certificate of
incorporation and bylaws of the Company, as in effect on the Closing Date, and
(iv) that the condition to closing set forth in Section 6.1(c) has been met;

 

(iii)          At the Closing, the Registration Rights Agreement, duly executed
by the Company;

 

(iv)          An opinion of U.S. counsel to the Company addressed to the Buyer,
providing that the issuance, sale and delivery to the Buyer of the Units have
been duly authorized by all necessary corporate action and (i) upon issuance
against payment therefor and delivery to the Buyer, (A) the Common Stock
included in such Units will be validly issued, fully paid and non-assessable and
(B) the Warrants will be

 

10

--------------------------------------------------------------------------------


 

valid and binding obligations of the Company and (ii) assuming issuance of the
Warrant Shares upon the exercise of the Warrant in accordance with the terms of
the Warrant, the Warrant Shares will be validly issued, fully paid and
non-assessable; and

 

(v)           An opinion of Canadian counsel to the Company addressed to the
Buyer, providing that the issuance of the Units is exempt from the prospectus
requirements under Ontario securities laws, that such securities are subject to
restrictions on transfer under Ontario securities law and that the Common Stock
included in such Units and the Warrant Shares are conditionally approved for
listing on the TSX.

 

6.2          Conditions to the Company’s Obligation to Close.  The obligations
of the Company to consummate the purchase and sale of the Units shall be subject
to the satisfaction on or prior to the applicable Closing Date of each of the
following conditions:

 

(a)           Statutes; Court Orders.  No statute, rule or regulation shall have
been enacted or promulgated by any governmental entity which prohibits the
consummation of the purchase and sale of the Units; and there shall be no order
or injunction of a court of competent jurisdiction in effect precluding or
prohibiting consummation of the purchase and sale of the Units.

 

(b)           Government Action.  There shall not be threatened or pending any
suit, action or proceeding by any governmental entity seeking to restrain or
prohibit the consummation of the purchase and sale of the Units.

 

(c)           Representations and Warranties.  The representations and
warranties of Buyer set forth in this Agreement shall be true and correct in all
material respects as though made on and as of the Closing Date, except when the
failure to do so would not have a material adverse effect on the ability of
Buyer to perform its obligations under this Agreement or the availability of an
exemption from registration pursuant to Regulation S under the Securities Act.

 

(d)           Covenants.  Buyer shall have complied in all material respects
with all covenants, agreements and obligations of Buyer contained in this
Agreement.

 

(e)           Consents and Approvals.  The Company shall have received
conditional approval from the TSX and approval from the NYSE MKT with respect to
the listing of the Common Stock and Warrant Shares included in the Units.

 

(f)            Offering.  The Company shall have issued (or concurrent with the
Units, will issue) the Units sold in the Offering.

 

(g)           Deliveries at Closing.  The Company shall have received from Buyer
the following:

 

(i)            By wire transfer of immediately available funds, the amount of
the purchase price for the securities to an account designated by the Company
prior to the applicable Closing;

 

11

--------------------------------------------------------------------------------


 

(ii)           The Registration Rights Agreement, duly executed by the Buyer.

 

7.             Miscellaneous.

 

7.1          Successors and Assigns.  Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto without the prior written consent of the other parties.  Subject
to the preceding sentence, this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by, the parties and their respective permitted
successors and assigns.  Nothing in this Agreement is intended to confer upon
any party other than the parties hereto or their respective permitted successors
and assigns any rights, remedies, obligations, or liabilities under or by reason
of this Agreement, except as expressly provided in this Agreement.

 

7.2          Notices.  Unless otherwise provided herein, any notice, request,
waiver, instruction, consent or document or other communication required or
permitted to be given by this Agreement shall be effective only if it is in
writing and (i) delivered by hand or sent by certified mail, return receipt
requested, (ii) if sent by a nationally-recognized overnight delivery service
with delivery confirmed, or (iii) if sent by facsimile (or other similar
electronic means), with receipt confirmed as follows:

 

Company:

Golden Minerals Company

 

350 Indiana Street, Suite 800

 

Golden, Colorado 80401

 

Attn: President

 

Fax: (303) 839-5907

 

 

with a copy (which

Davis Graham & Stubbs LLP

shall not constitute

1550 17th Street, Suite 500

notice) to:

Denver, Colorado 80202

 

Attn: Deborah J. Friedman

 

Fax: (303) 893-1379

 

12

--------------------------------------------------------------------------------


 

Buyer:

Sentient Global Resources Fund IV, L.P.

 

Landmark Square, 1st Floor, 64 Earth Close, West Bay Beach South

 

PO Box 10795

 

George Town, Grand Cayman KY1-1007

 

CAYMAN ISLANDS

 

Attention: Sue Bjuro — Office Manager

 

Fax: (345) 946-0921

 

 

with a copy (which

Quinn & Brooks, LLP

shall not constitute

c/o Gregory A. Smith

notice) to:

P.O. Box 590

 

Larkspur, Colorado 80118

 

Fax: (720) 294-8374

 

The parties shall promptly notify each other of any change in their respective
addresses or facsimile numbers or of the individual or entity or office to
receive notices, requests or other communications under this Section 7.2.  All
notices shall be deemed to have been given (i) if personally delivered or sent
by certified mail, as of the date when so delivered, (ii) if sent by
nationally-recognized overnight delivery service, two days after mailing, or
(iii) if sent by facsimile (or other similar electronic means) as of the date
sent, if during normal business hours of the recipient, and otherwise on the
next business day.

 

7.3          Amendments and Waivers.  This Agreement may not be amended or
supplemented, unless set forth in a writing signed by each party hereto. Except
as otherwise permitted in this Agreement, the terms or conditions of this
Agreement may not be waived unless set forth in a writing signed by the party
entitled to the benefits thereof.  No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of such provision at any
time in the future or a waiver of any other provision hereof.  The rights and
remedies of the parties hereto are cumulative and not alternative. Except as
otherwise provided in this Agreement, neither the failure nor any delay by any
party hereto in exercising any right, power or privilege under this Agreement
will operate as a waiver of such right, power or privilege, and no single or
partial exercise of any such right, power or privilege will preclude any other
or further exercise of such right, power or privilege or the exercise of any
other right, power or privilege.

 

7.4          Severability.  Any term or provision of this Agreement that is held
by a court of competent jurisdiction or other authority to be invalid, void or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.  If the final judgment of a court of competent
jurisdiction or other authority declares that any term or provision hereof is
invalid, void or unenforceable, the parties agree that the court making such
determination shall have the power to reduce the scope, duration, area or
applicability of the term or provision, to delete specific words or phrases, or
to replace any invalid, void or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision.

 

13

--------------------------------------------------------------------------------


 

7.5          Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws (as opposed to the conflicts of law
provisions) of the State of Colorado.

 

7.6          Submission to Jurisdiction.  The parties hereby submit to the
non-exclusive jurisdiction of any court of the State of Colorado or the United
States District Court for the District of Colorado for the purpose of any suit,
action, or other proceeding arising out of this Agreement, and waive any and all
objections to jurisdiction that they may have under the laws of the State of
Colorado or the United States and any claim or objection that any such court is
an inconvenient forum.

 

7.7          Entire Agreement.  This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof.

 

7.8          Counterparts.  This Agreement may be executed in two or more
counterparts (including by facsimile or similar means of electronic
communication), each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

7.9          Announcements.  Publicity and other general releases of information
to the public through the media concerning the transaction contemplated by this
Agreement shall be jointly planned and coordinated between the Company and
Buyer.  Neither party shall act unilaterally in this regard without the prior
approval of the other party provided, however, that such approval shall not be
unreasonably withheld.  Nothing in this Section 7.9 shall prevent either party
from furnishing information to any governmental entity or from furnishing
information to comply with applicable laws or rules of any applicable stock
exchange.

 

7.10        Definitions.  The following terms shall have the meanings set forth
below:

 

(a)           “Encumbrances” means any and all liens, charges, security
interests, options, claims, mortgages, pledges, proxies, voting trusts or
agreements, obligations, understandings or arrangements, defects or
imperfections of title or other restrictions on title or transfer of any nature
whatsoever.

 

(b)           “Material Adverse Effect” means a material adverse effect on the
business, assets, liabilities, financial condition or results of operations of
the Company and its subsidiaries taken as a whole, or a material adverse effect
on the ability of the Company to perform its obligations under this Agreement;
provided however, that none of the following individually or in the aggregate,
will be deemed to have a Material Adverse Effect: (x) fluctuations in the market
price of the Common Stock; or (y) fluctuations in the prices of precious or base
metals, or (z) any change or effect arising out of general economic conditions
or conditions generally affecting the mining industries.

 

(c)           “Person” means a natural person, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, governmental entity or other entity or organization.

 

14

--------------------------------------------------------------------------------


 

(d)           “Registration Rights Agreement” means the Registration Rights
Agreement in the form attached hereto Exhibit B.

 

(e)           “Subsidiary” means any corporation or other entity with respect to
which a specified Person (or a Subsidiary thereof) owns a majority of the common
stock or other appropriate equity interest, or has the power to vote or direct
the voting of sufficient securities to elect a majority of the directors,
managers or members (as appropriate) of its board of directors or other
governing body.

 

7.11        Expenses.  All reasonable, documented out-of-pocket costs and
expenses incurred by the parties in connection with the negotiation,
preparation, execution and delivery of this Agreement and the Registration
Rights Agreement, including fees, expenses and disbursements of legal counsel,
shall be paid by the Company; provided that the fees, expenses and disbursements
of legal counsel to Buyer shall not exceed $15,000.

 

*  *  *  *  *

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this SUBSCRIPTION AGREEMENT as of
the date first written above.

 

GOLDEN MINERALS COMPANY

 

 

By:

/s/ Robert P. Vogels

 

Name:

Robert P. Vogels

 

Title:

Sr. Vice President and Chief Financial Officer

 

 

 

 

 

SENTIENT GLOBAL RESOURCES FUND IV, L.P.

 

 

By:

Sentient GP IV, L.P., General Partner

 

By:    Sentient Executive GP IV, Limited, General Partner

 

 

 

 

By:

/s/ Gregory Link

 

Name:

Gregory Link

 

Title:

Director

 

 

--------------------------------------------------------------------------------


 

Exhibit A

FORM OF WARRANT

 

--------------------------------------------------------------------------------


 

Exhibit A

FORM OF REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------